Citation Nr: 0502076	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-19 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 20 percent disabling.   
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from November 1953 until 
October 1955.

This case comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a May 2002 
rating decision of the VA Regional Office (RO) in Cleveland, 
Ohio that granted service connection for left knee disability 
rated 10 percent disabling and denied a rating in excess of 
20 percent rating for a right knee disorder.

The veteran was afforded a personal hearing in April 2004 
before the undersigned Veterans Law Judge sitting at 
Cleveland, Ohio.  The transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected bilateral knee disorders are more severely 
disabling than reflected by the currently assigned disability 
evaluations and warrant higher ratings.  During his hearing 
in April 2004, he testified, that he had to use a crutch 
every day to assist his ambulation, and could walk very 
little without the use of either the crutch or a cane.  He 
stated that his knees gave way and buckled at times, and that 
he experienced intermittent instability, especially when he 
became "too active."  The appellant related that it was 
difficult for him to walk on hard surfaces.  He stated that 
he had pain that he rated as eight to 10 on a ten-scale.  The 
veteran testified that knee pain woke him up at night 
sometimes.  He said that knee pain had increased in severity 
since surgery, and that he had developed arthritis in 1995.  
The appellant stated that he continued to receive treatment 
for his knees at the VA facility at Wade Park.

A review of record discloses that the veteran stated in 
correspondence dated in June 2001, that he received treatment 
at the "CBOC" in Painesville, and the Louis Stokes VA 
Medical Center in Cleveland.  The Board observes that the 
most recent VA outpatient clinic notes of record date through 
July 2003.  Therefore, any ensuring clinic notes should be 
requested and associated with the claims folder.  

The Board also notes in this instance that the veteran last 
had a VA compensation examination for his knees in March 
2002.  In this regard, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the provisions of 38 
C.F.R. §§ 4.40 and 4.45 must be considered in evaluation of 
service-connected musculoskeletal disabilities, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
on use or due to flare-ups.  See DeLuca v. Brown, 8 Vet.App. 
202, 205-7 (1995).  During personal hearing, the veteran's 
representative stated that those concerns had not been 
adequately addressed on VA examination in March 2002, and 
requested re-examination if the claims could not be granted 
on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the VA 
medical facilities in Cleveland and the 
Paynesville out patient clinic to 
furnish any additional medical records 
covering the period from July 2003 to 
the present. 

2.  Thereafter, the RO should schedule 
the veteran for a VA examination by an 
orthopedist to determine the severity 
if the bilateral knee disorders.  The 
claims file should be made available to 
the examiner for review on conjunction 
with the examination.  A comprehensive 
occupational history should be 
obtained.  The examination should 
include all necessary tests and 
studies, including X- rays. 

The examination should include 
evaluations for limitation of motion.  
Additionally, the examiner should be 
requested to determine whether the 
involved joints exhibit weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability, and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
lower extremities are used repeatedly 
over a period of time.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

3.  Thereafter, the RO should 
readjudicate the veteran's claims to 
include consideration of whether 
separate ratings are warranted for 
arthritis and instability and 
impairment in range of motion of 
flexion and extension.   See VAOPGCPREC 
9-98 (Aug. 14, 1998) and VAOPGCPREC 9-
2004 (September 17, 2004).  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




